Citation Nr: 0804367	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-28 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to service connection for hypertension, as 
secondary to service connected PTSD.  

2.	Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.  

3.	Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities (also 
referred to herein simply as "TDIU").  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to June 
1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran testified at a hearing at the RO before the 
undersigned Member of the Board in December 2007.  


FINDINGS OF FACT

1.	Hypertension is not shown to be the result of or 
aggravated by service connected PTSD.

2.	The veteran's PTSD is currently manifested by significant 
depression and anxiety, avoidance behavior, nightmares, 
intrusive thoughts, startle response, transitory suicidal 
thoughts, difficulty with concentration and judgment and 
insight that were noted to be only fair.  

3.	Service connection is currently in effect for PTSD, rated 
70 percent disabling.  

4.	The veteran reported that he had four years of high school 
education and work experience as a dispatcher and tour guide. 

5.	The service-connected disability, standing alone, is shown 
to be of such severity as to effectively preclude all forms 
of substantially gainful employment.  


CONCLUSIONS OF LAW

1.	Hypertension is not related to a service connected disease 
or injury. 38 C.F.R. § 3.310(a) (2002).

2.	The criteria for a rating in excess of 70 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Code 9411 (2007).  

3.	The requirements for a total rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 3.340, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in April 2004, June 2006, and August 
2006, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The VCAA notification letters dated in June and August 
2006 provided the veteran with all necessary notifications.  
Additionally, it is noted that, in light of the grant herein 
of a total rating by reason of individual unemployability due 
to service connected disabilities, any insufficiency in the 
notice is deemed to be without prejudice.  

With regard to the increased evaluation claim for PTSD 
included in this decision, the Board is aware of the Court's 
recent decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).  However, in view of the Board's 
favorable decision herein granting TDIU, which has the same 
effect as awarding a 100 percent rating for PTSD, there is no 
prejudice to the veteran's claim in proceeding with the 
appeal even if notice as required by Vazquez-Flores v. Peake 
was not provided in this case.

The veteran submitted a claim for service connection for 
hypertension as secondary to his service connected PTSD in 
March 2004.  It is noted that service connection has been in 
effect for PTSD since a rating determination dated in 1997.  
The current evaluation is 70 percent.  The Board has reviewed 
all of the evidence of record, including private and VA 
treatment records over the years and can find no basis to 
establish that the veteran's hypertension is proximately due 
to or aggravated by his service connected PTSD.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

"When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Review of the records shows that the veteran has been treated 
for coronary artery disease for many years and underwent a 
two vessel coronary artery bypass grafting procedure in 1988.  
Current treatment records show a diagnosis of hypertension 
and he testified at his hearing before the undersigned that 
he is currently taking medication for control of his 
hypertension.  The medical evidence of record does not 
include a medical opinion that relates the veteran's 
hypertension to his PTSD either directly or by aggravation.  
The veteran did submit an article regarding a study 
suggesting that veteran's with symptoms of PTSD were at 
greater risk of heart attacks as they age.  The Board does 
not find this to be persuasive; however, as there are no 
specifics in the article relating it to the veteran's 
specific situation.  There is no discussion of the known risk 
factors for hypertension and the role they might have played 
in the case of this particular veteran.  As such, the article 
is of little probative value in the instant case.  Medical 
treatise evidence can, in some circumstances, constitute 
competent medical evidence. See Wallin v. West, 11 Vet. App. 
509, 514 (1998); but medical evidence that is speculative, 
general or inconclusive in nature cannot be utilized alone to 
support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993); 
see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

As there is no medical opinion of record that establishes a 
probable (50 percent or greater) relationship between 
hypertension and the veteran's service-connected PTSD, the 
Board does not believe that an examination is necessary 
because any medical opinion linking hypertension to PTSD 
would be speculative.  Under these circumstances, the claim 
must be denied.  

Regarding the veteran's claim for an increased rating for 
PTSD, it is noted that the present appeal involves the 
veteran's claim that the severity of his service-connected 
PTSD warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Service connection for PTSD was awarded by the RO in March 
1997, with a 30 percent evaluation being initially assigned.  
The rating was increased to 50 percent, effective in June 
1997 and further increased to 70 percent in connection with 
his current claim.  The Board has reviewed all of the 
evidence of record, including several psychiatric 
compensation examinations and VA outpatient treatment records 
and find no basis to assign a schedular rating in excess of 
70 percent.  

In a February 2004 statement, a VA psychologist indicated 
that he has been treating the veteran for symptoms of PTSD 
off and on since August 1977.  He stated that the veteran 
suffered from acute symptoms of PTSD in spite of the fact 
that he had been prescribed medications for his symptoms.  He 
was of the opinion that the veteran was unable to tolerate 
the stress of the work place and for all intents and purposes 
the veteran was unemployable in any and all occupations.  He 
believed that the veteran would remain stable with current 
treatment, but would not be able to return to the work place 
in the foreseeable future.  

An examination was conducted by VA in June 2004.  At that 
time, it was noted that the veteran was casually and 
appropriately dressed and neatly groomed.  He was cooperative 
with the interview process.  He attended psychotherapy once 
per month and took several mediations for symptoms relief.  
He stated that this helped a bit.  On mental status 
evaluation, the veteran was alert and oriented in three 
spheres.  His mood was depressed and his affect was flat.  He 
displayed no impairment of thought process or communication.  
He was not psychotic, hallucinatory or delusional.  He 
entertained transitory suicidal thoughts that were 
interrupted by a sense of responsibility toward his 
grandchild.  He was judged to be without significant 
cognitive impairment.  He complained of reduced ability to 
concentrate.  His mental control was good and he could think 
abstractly at times.  Insight was only fair.  Judgment was 
sound.  He was able to maintain any activities of daily 
living.  It was commented that the PTSD symptoms, especially 
reactivity to reminders of his trauma, seemed to have 
increased in recent years and the combination of primary and 
secondary effects of his medical condition rendered him 
unemployable.  The diagnostic impression was PTSD, chronic, 
with depression.  His current Global Assessment of 
Functioning (GAF) score was 52.  

An examination was conducted by VA in April 2006.  At that 
time, he had no specific complaints related to his 
psychiatric disorder.  He attended therapy sessions every two 
weeks and took several medications.  He had a history of 
multiple suicide attempts, including one pill overdose.  His 
subjective complaints were listed as intrusive thoughts and 
recollections.  He said that he had daily nightmares, 
sometimes three to four times per night.  He became 
distressed if he thought about them.  He did not know how to 
handle stress.  He avoided thinking about his psychological 
distress and did not want to tell anyone about them because 
he was ashamed.  He stayed completely away from listening to 
the news.  He found it difficult to enjoy things, felt 
depressed, and described affective difficulties with mood.  
His affect was restricted.  He mostly felt edgy, angry 
feelings.  He was irritable and abusive at times.  He 
startled easily, but only with very loud noses.  He did not 
like being around crowds.  There were no psychotic problems.  

Objectively, the veteran presented for the evaluation in a 
timely fashion.  He looked anxious and was clearly upset at 
discussing all the things that he had gone through in his 
efforts to get his disability compensation increased.  He was 
alert and oriented.  Speech was pressured and he looked 
anxious.  He denied any active or passive suicidal thoughts.  
Thought process was clear, coherent, goal directed and 
logical.  There were no obsessions or compulsions.  There 
were no delusions or hallucinations.  There was no evidence 
of concentration or memory disturbances.  Judgment and 
insight were felt to be fair.  The diagnosis was PTSD.  The 
GAF score, based solely on his psychiatric impairment, was 
listed as 45.  

VA outpatient treatment records through September 2007 have 
been reviewed.  When last examined, he was appropriately 
groomed and alert, but maintained poor eye contact.  He was 
calm for the most part, but there were moments of anger.  He 
denied an intent to kill himself, but expressed passive 
suicidal wishes.  He harbored disabling guilt and raged 
against himself for a death that he believed he had caused.  
It was believed that his love for his grandson helped keep 
him alive, but he was considered to be a suicide risk.  

A 70 percent rating is warranted for PTSD for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school family relations, judgment, thinking or mood, 
due to such symptoms as: suicidal ideations; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Code 9411.  

The veteran's PTSD is currently manifested by significant 
depression and anxiety.  He has avoidance behavior, 
nightmares, intrusive thoughts and startle response.  He 
reported transitory suicidal thoughts in 2004 and has had 
reports of several suicide attempts.  He also reported 
difficulty with concentration and his judgment and insight 
were noted to be only fair.  While these symptoms cause 
significant disability, they are not considered sufficient 
for a schedular 100 percent evaluation.  The veteran has not 
manifested gross impairment of thought processes, persistent 
delusions, hallucinations, inappropriate behavior, persistent 
danger of hurting himself or others, an inability to perform 
the activities of daily living or disorientation.  Thus none 
of the criteria necessary for a total schedular rating have 
been demonstrated.  In such cases, a rating in excess of 70 
percent is not warranted.  

The veteran is, however, also claiming entitlement to a total 
rating by reason of individual unemployability due to service 
connected disabilities.  Total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  When these percentage standards are not 
met, consideration may be given to entitlement on an 
extraschedular basis, taking into account such factors as the 
extent of the service-connected disability, and employment 
and educational background.  It must be shown that the 
service-connected disability produces unemployability without 
regard to advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16, 4.19.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor which takes his case outside of the norm.  
The sole fact that he is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In the instant case, the Board finds that the evidence of 
record shows that the veteran is unable to maintain 
substantially gainful employment.  In his application for a 
total rating based upon individual unemployability, the 
veteran reported that he had four years of high school 
education.  He had last worked in October 2003 as a 
dispatcher. He also had work experience as a tour director.  
He testified extensively at his hearing on appeal before the 
undersigned regarding his numerous symptoms of PTSD and how 
they affected his life and ability to work.  Review of the 
records shows that medical opinions have been rendered by 
several VA medical care providers to the effect that the 
veteran is unable to obtain or retain substantially gainful 
employment.  These include the aforementioned VA compensation 
examinations and the February 2004 statement from the 
physician who had been treating the veteran for many years.  
Additionally, there are several statements throughout the 
outpatient treatment reports that have been reviewed to the 
effect that the veteran is unemployable.  While he does have 
significant physical disability for which service connection 
has not been established, the evidence shows that his 
psychiatric disability is alone sufficient to prevent 
employment.  As such, a total rating based on individual 
unemployability is found to be warranted.  


ORDER

Service connection for hypertension, as secondary to service 
connected PTSD, is denied.  

An increased rating for post-traumatic stress disorder 
(PTSD), currently evaluated as 70 percent disabling, is 
denied.  

A total rating by reason of individual unemployability due to 
service connected disabilities (TDIU) is granted, subject to 
the controlling regulations governing the payment of monetary 
benefits.  



______________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


